In an action in which plaintiff was granted a judgment of divorce by the Supreme Court, Kings County, plaintiff appeals from an order of said court entered January 6, 1975, which granted defendant’s motion to vacate the judgment and set the case down for trial. Order reversed, without costs, and motion remitted to Special Term for (1) a hearing on the issue raised by the moving and opposing papers and (2) a new determination. The motion should not have been decided on the papers submitted to Special Term, without a hearing. Hopkins, Acting P. J., Martuscello, Christ, Munder and Shapiro, JJ., concur.